DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Response to Amendment
- The amendment filed on December 15, 2021 has been entered.
- Claims 1-30 are pending.
- Claims 1, 9, 16 and 24 have been amended.
- Claims 1-30 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 9-14, 16-21 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (Pub. No. US 2020/0322919 A1) in view of Li et al. (Pub. No. US 2013/0223251 A1; hereinafter Li) and further in view of Van et al. (WO 2017/052569 A1; hereinafter Van).
Regarding claims 1 and 16, Wu discloses an apparatus for wireless communications by a first wireless device, comprising: at least one processor and a memory configured to: (See ¶0287, processor executing software instructions. The software instructions may be composed of corresponding software modules, which may be stored in RAM) receiving, from a second wireless device, (See ¶0053, receiving a broadcast message (e.g., a Master Information Block (MIB), a System Information Block (SIB), etc.) sent by the network-side device) a first radio frequency (RF) signal of a first bandwidth;  extracting control information from of the first RF signal of the first bandwidth; (See ¶0153, the BWP which allows camping or sending the paging message thereon is arbitrary combination of one or more of: a BWP containing system information; See ¶0150, sending assistance information to the UE, the assistance information being used by the UE to determine the information of the first location to camp or to receive the paging message thereon, wherein the information of the first location indicates a location of a BWP or a beam; Its interpreted the UE has to extract the information from the message the UE receives before using the information)
However, Wu fails to disclose selecting, based on the control information, at least one of one or more receive beams or one or more transmit beams; and using the one or more selected beams to at least one of receive a second RF signal from the second wireless device or forward the second RF signal to a third wireless device comprising a user equipment (UE).
	Li discloses selecting, based on the control information, at least one of one or more receive beams or one or more transmit beams; (See ¶0111, the BS 700 sends a notification of the determination to the MS 705 (step 714). For example, the notification may be formatted to include the TX beams to be used by the BS 700. Then the MS 705 may determine which RX beams to use based on which RX beams are capable of being paired with the determined TX beams (step 715).) and using the one or more selected beams to at least one of receive a second RF signal from the second wireless device (See ¶0094, the transmitter 500 (or the BS 570) may broadcast TX beams, e.g., reference signals that include an identifier implicitly or explicitly, so that the receiver 550 (or the MS 575) can identify the TX beams; See ¶0112, In the measurement reporting, the MS 705 informs the BS 700 and/or other network entity about all the sets of possible BS TX and MS RX pairs that include only those MS RX beams which can be steered or formed at the same time; interpreted the UE uses the selected receiving beams to measure the reference signals) or forward the second RF signal to a third wireless device comprising a user equipment (UE). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving signals on a BWP to include the information contains the beam information utilize to receiving signals. The motivation to combine is communicating feedback information to properly manage beam for efficient and reliable wireless communication (See ¶0046).
However, Wu in view of Li fails to disclose the UE is a repeater
Van discloses the UE is a repeater (See ¶0044, the D2D relay capable user device will receive the configuration and in response it will transmit announcement messages according to this configuration it received from the eNB)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Wu in view Li to include the UE is a relay UE for extending the base station. The motivation to combine is to efficiently extend the base station coverage area (See ¶0015).
(See ¶0042, The network-side device provided in the embodiments of the present disclosure may be a base station)
Regarding claims 3, 11, 18 and 26, Wu discloses the control information is extracted from at least one bandwidth part (BWP) of the first bandwidth. (See ¶0138, it can be achieved that the network side sends a paging message on multiple different BWPs in a cell; See ¶0244, configured to camp on or receive the paging message on a corresponding BWP or beam according to the information of the first location; interpreted that the UE has to extract the information from the first location information)
Regarding claims 4, 12, 19 and 27, Wu discloses receiving signaling indicating a location of the at least one BWP. (See ¶0244, configured to camp on or receive the paging message on a corresponding BWP)
Regarding claims 5, 13, 20 and 28, Wu discloses receiving signaling indicating a change in location of the at least one BWP. (See ¶0006, network side configures one or more BWPs for the UE, and changes the BWP in which the UE may works by activating the BWP)
Regarding claim 6, 14, 21 and 29, Wu discloses the first wireless device monitors a BWP of a set of predetermined BWPs for the control information. (See ¶0006, network side configures one or more BWPs for the UE, and changes the BWP in which the UE may works by activating or deactivating the BWP; selecting randomly frequency location information of a BWP from frequency location information of multiple BWPs which allow camping or sending the paging message thereon, as the frequency location information of the BWP on which the UE camps or receives the paging message)
Regarding claims 9 and 24, Wu discloses an apparatus for wireless communications by a second wireless device, comprising: at least one processor and a memory configured to: (See ¶0287, processor executing software instructions. The software instructions may be composed of corresponding software modules, which may be stored in RAM) transmit, to a first wireless device, a first radio frequency (RF) (See ¶0053, receiving a broadcast message (e.g., a Master Information Block (MIB), a System Information Block (SIB), etc.) sent by the network-side device) and include, in the first bandwidth of the first RF signal, (See ¶0153, the BWP which allows camping or sending the paging message thereon is arbitrary combination of one or more of: a BWP containing system information; See ¶0150, sending assistance information to the UE, the assistance information being used by the UE to determine the information of the first location to camp or to receive the paging message thereon, wherein the information of the first location indicates a location of a BWP or a beam)
However, Wu fails to disclose control information indicating at least one of one or more receive beams or one or more transmit beams for the first wireless device to use to at least one of receive a second RF signal from the second wireless device or forward the second RF signal to a third wireless device comprising a user equipment (UE).
Li discloses control information indicating at least one of one or more receive beams or one or more transmit beams for the first wireless device (See ¶0111, the BS 700 sends a notification of the determination to the MS 705 (step 714). For example, the notification may be formatted to include the TX beams to be used by the BS 700. Then the MS 705 may determine which RX beams to use based on which RX beams are capable of being paired with the determined TX beams (step 715).)  to use to at least one of receive a second RF signal from the second wireless device  (See ¶0094, the transmitter 500 (or the BS 570) may broadcast TX beams, e.g., reference signals that include an identifier implicitly or explicitly, so that the receiver 550 (or the MS 575) can identify the TX beams; See ¶0112, In the measurement reporting, the MS 705 informs the BS 700 and/or other network entity about all the sets of possible BS TX and MS RX pairs that include only those MS RX beams which can be steered or formed at the same time; interpreted the UE uses the selected receiving beams to measure the reference signals) or forward the second RF signal to a third wireless device comprising a user equipment (UE). 

However, Wu in view of Li fails to disclose the UE is a repeater
Van discloses the UE is a repeater (See ¶0044, the D2D relay capable user device will receive the configuration and in response it will transmit announcement messages according to this configuration it received from the eNB)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Wu in view Li to include the UE is a relay UE for extending the base station. The motivation to combine is to efficiently extend the base station coverage area (See ¶0015).
Claims 7, 15, 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Li and, further in view of Jeong et al. (Pub. No. US 2012/0213137 A1; hereinafter Jeong).
Regarding claim 7, 15, 22 and 30, Wu in view of Li fails to discloses the control information indicates at least one of power control, timing control, power saving, or beam weights for the first wireless device to use to at least one of receive the second RF signal from the second wireless device or forward the second RF signal to the third wireless device.
Jeong discloses the control information indicates at least one of power control, timing control, power saving, or beam weights for the first wireless device (See ¶0087, The DRX configuration information on whether the DRX is activated, lengths of the timers related to DRX, and DRX cycle length and start time can be transmitted to the UE through RRC signaling.) to use to at least one of receive the second RF signal from the second wireless device or forward the second RF signal to the third wireless device. (See ¶0089, , the UE starts the on-duration timer at the start point of each DRX cycle according to the received DRX configuration information and skips receiving/decoding PDCCH for unicast data/control information at the subframes; See ¶0085, the DRX operation for a UE's power saving such that the UE operating in DRX mode performs receiving/decoding PDCCH for unicast data/control information at the subframes while a predetermined timer is running and skips receiving/decoding PDCCH for unicast data/control information at the subframes while the timer is not running (e.g., when the timer has not started or has expired)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Wu in view of Li to include the power saving method indicated in a control information. The motivation to combine is efficiently reduce the power consumption by utilizing a DRX mode (See ¶0085).
Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Li and, further in view of Lin (Pub. No. US 2019/0215869 A1).
Regarding claims 8 and 23, Wu in view of Li fails to disclose the first bandwidth comprises a millimeter- wave bandwidth.
Lin discloses the first bandwidth comprises a millimeter- wave bandwidth. (2019/0215869- wherein the radio frequency may be any radio frequency (See ¶0034, e.g., 30 GHz˜300 GHz for mmWave) utilized in the 5G NR technology)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Wu in view of Li to include mmWave used for bwp. The motivation to combine is to efficiently deliver extreme capacity, ultra-high throughput and ultra-low latency.
Response to Arguments
Applicant’s arguments with respect toward claim(s) 1, 9, 16 and 24 for limitation “a repeater” have been considered but are moot because the new ground of rejection does not rely on any reference 
Applicant's arguments filed toward claims 1, 9, 16 and 24  have been fully considered but they are not persuasive. Applicant argues Wu fails to disclose “extracting control information from the first RF signal of the first bandwidth.” Examiner respectfully disagrees with applicant. Wu discloses paging message contain assistant information and the UE using the information to determine the information of the first location to camp. Its interpreted the UE has to extract the information from the message the UE receives before using the information. (See ¶0153, the BWP which allows camping or sending the paging message thereon is arbitrary combination of one or more of: a BWP containing system information; See ¶0150, sending assistance information to the UE, the assistance information being used by the UE to determine the information of the first location to camp or to receive the paging message thereon, wherein the information of the first location indicates a location of a BWP or a beam).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (Pub. No. US 2009/0287979 A1)- relay station may encode a network channel for transmission to the base station using a recursive systematic convolutional ("RSC") code. The use of RSC for the network code enables the base station to form as well a distributed turbo code as one can with the UE coded signals. In this manner the base station may recover the signal estimates for the UE signals with lower error probability when estimates at the relay station include errors due to imperfect reception. The use of the relay station and the RSC network code enables the base station to receive UE signals with lower error probability even when the transmission path from the UE is imperfect.
Teyab et al. (Pub. No. US 2012/0039299 A1)- A base station selects, when communicating with a relay node, a subset of the MME pools that it supports and assigns the subset to the base station. UEs .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Tejis Daya/Primary Examiner, Art Unit 2472